MEMORANDUM**
California state prisoner Pamela Denise Thompson appeals the district court’s judgment dismissing with prejudice her 28 U.S.C. § 2254 petition for writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
*214Thompson contends that her constitutional rights were violated by various errors in the jury instructions announced by the state trial court judge. Because these alleged instructional errors, either singly or in combination, did not “ ‘so infect[ ] the entire trial that the resulting conviction violates due process,’ ” federal habeas relief is unwarranted. Estelle v. McGuire, 502 U.S. 62, 72, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (quoting Cupp v. Naughten, 414 U.S. 141, 147, 94 S.Ct. 396, 38 L.Ed.2d 368 (1973)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.